United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0799
Issued: November 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 28, 2020 appellant filed a timely appeal from a February 13, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed since OWCP’s last merit decision, dated August 2, 2019, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1
On his application for review (AB-1 Form), appellant indicated that he was appealing from a November 19, 2019
OWCP decision. The Board notes, however, that the record does not contain an adverse final decision issued by
OWCP on that date. The only final adverse decision within the Board’s jurisdiction is the February 13, 2020 nonmerit
decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 26, 2018 appellant, then a 71-year-old tractor trailer operator, filed an
occupational disease claim (Form CA-2) alleging that he developed right and left shoulder pain
due to factors of his federal employment including repetitive motion of pulling and pushing
overweight equipment. He noted that he first became aware of his condition and its relationship
to factors of his federal employment on December 21, 2018.
In a January 2, 2019 development letter, OWCP informed appellant of the deficiencies of
his claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
On January 28, 2019 appellant responded to OWCP’s development questionnaire, further
attributing his claimed bilateral shoulder injury to his repetitive work duties, which included
loading and unloading a 48- to 53-foot trailer twice nightly.
Appellant submitted an October 6, 2018 bilateral shoulder x-ray medical report by
Dr. Babatunde A. Salako, a Board-certified family practitioner, who found significant
degenerative changes in both shoulders.
Thereafter, OWCP received a December 21, 2018 prescription by Dr. Lance Miller, a
chiropractor. Dr. Miller listed a date of injury as December 10, 2018. He prescribed modified
work with no pushing or pulling more than 50 pounds through February 1, 2019.
OWCP also received a January 25, 2019 activity status report by Dr. Salako who noted that
appellant’s shoulder condition worsened with pushing of a heavy object weighing over 1,000
pounds. Dr. Salako noted the onset date of appellant’s condition was January 14, 2019. He
indicated that appellant had been advised to minimize pushing at work.
The employing establishment controverted appellant’s claim in a January 3, 2019 letter,
received by OWCP on February 27, 2019 contending that his claim should be denied because he
had not established fact of injury.
OWCP subsequently received a hospital record and progress note dated November 19,
2018 and a February 20, 2019 progress note by Dr. Nathan D. Hart, an orthopedic surgeon.
Dr. Hart noted a history that appellant suffered bilateral shoulder pain that was aggravated by
pushing very heavy carts of mail at work. He discussed examination findings and diagnosed
osteoarthritis of the left glenohumeral joint. Dr. Hart indicated that appellant was scheduled for
total left shoulder arthroplasty. He provided appellant’s work restrictions from February 20 to
July 26, 2019.
OWCP also received an additional progress note dated November 2, 2018 from Dr. Salako
who examined appellant and diagnosed arthritis of the right and left glenohumeral joints.
A November 14, 2018 progress note by Claire E. Kerney, a certified physician assistant,
noted appellant’s chief complaint of bilateral shoulder pain. She described a problem list which

2

included arthritis of the right and left glenohumeral joints and osteoarthritis of the right
glenohumeral joint.
OWCP, by decision dated March 26, 2019, denied appellant’s occupational disease claim
finding the medical evidence of record insufficient to establish that his diagnosed bilateral shoulder
conditions were causally related to the accepted factors of his federal employment.
On April 1, 2019 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review, which was held on July 1, 2019.
By decision dated August 2, 2019, an OWCP hearing representative affirmed the
March 26, 2019 decision finding that appellant had not provided a rationalized medical opinion
explaining how his diagnosed bilateral shoulder conditions were caused or aggravated by the
accepted employment factors.
OWCP subsequently received an August 20, 2019 industrial work status report by
Dr. Maile J. Sera, Board-certified in emergency medicine, who diagnosed arthritis of the bilateral
glenohumeral joints and placed appellant on modified activity at work and home with restrictions
through September 27, 2019. Dr. Sera advised that if the employing establishment was unable to
accommodate modified activity, then appellant was considered temporarily totally disabled from
his regular work for the designated time period.
In a September 27, 2019 report, Dr. Gurinder S. Dhindsa, Board-certified in occupational
medicine, noted a primary diagnosis of arthritis of the bilateral glenohumeral joints and a
secondary diagnosis of aftercare for arthroplasty. He placed appellant on modified activity with
restrictions at work and home from the date of his report through October 29, 2019.
On November 22, 2019 appellant requested reconsideration of the August 2, 2019
decision.
OWCP, by decision dated February 7, 2020, denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by

3

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); W.C., 59 ECAB 372 (2008).

3

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his timely request for reconsideration, appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument not
previously considered by OWCP. Consequently, he is not entitled to a review of the merits of his
claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).8
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of his reconsideration request under 20 C.F.R. § 10.606(b)(3). The underlying issue in
this case is whether the accepted employment factors caused or aggravated the diagnosed
conditions. This is a medical issue that must be addressed by relevant medical evidence, including
the rationalized opinion of a physician.9
On reconsideration, appellant submitted an August 20, 2019 industrial work status report
from Dr. Sera who diagnosed arthritis of the bilateral glenohumeral joints and placed appellant on
modified activity at work and home with restrictions through September 27, 2019. While this
evidence is new, it is not relevant as it did not address causal relationship between the diagnosed
condition, work restrictions, and the accepted employment factors. The Board has held that the
submission of evidence or argument which does not address the particular issue involved does not

4

20 C.F.R. § 10.606(b)(3); see C.C., Docket No. 19-1622 (issued May 28, 2020); C.N., Docket No. 08-1569 (issued
December 9, 2008).
5

Id. at § 10.607(a); see K.T., Docket No. 18-0927 (issued May 13, 2020).

6

Id. at § 10.608(a); see F.V., Docket No. 18-0230 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); see C.C., supra note 4; E.R., Docket No. 09-1655 (issued March 18, 2010).

8

M.O., Docket No. 19-1677 (issued February 25, 2020); E.W., Docket No. 19-1393 (issued January 29, 2020);
C.B., Docket No. 18-1108 (issued January 22, 2019).
9
Supra note 4; D.B., Docket No. 19-1963 (issued July 1, 2020); M.C., Docket No. 18-0841 (issued September 13,
2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

constitute a basis for reopening a case.10 As such, this evidence is insufficient to warrant merit
review.
Similarly, the September 27, 2019 report of Dr. Dhindsa, is new, but does not contain an
opinion on the causal relationship between appellant’s arthritis of the bilateral glenohumeral joints,
left shoulder arthroplasty, and work restrictions, and the accepted employment factors.11 As such,
his report is also insufficient to warrant merit review. As appellant failed to provide relevant and
pertinent new evidence related to the underlying issue of causal relationship, he was not entitled
to a merit review based on the third requirement under 20 C.F.R. § 10.606(b)(3).
The Board accordingly finds that OWCP properly determined that appellant was not
entitled to further review of the merits of his claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.12
On appeal appellant contends that he sustained a bilateral shoulder injury causally related
to the accepted factors of his federal employment. As explained above, however, the Board lacks
jurisdiction to review the merits of his claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

10

Supra note 4; J.R., Docket No. 19-1280 (issued December 4, 2019); M.K., Docket No. 18-1623 (issued April 10,
2019); L.D., Docket No. 18-1468 (issued February 11, 2019); Edward Matthew Diekemper, 31 ECAB 224-25 (1979).
11

Id.

12

D.M., Docket No. 18-1003 (issued July 16, 2020); C.C., Docket No. 18-0316 (issued March 14, 2019); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when an application for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

6

